DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 6/10/2022.  Claims 25-43 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. 

Specification

The amendments to the specification filed 6/10/2022 has been entered.

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 


As per independent Claim 25, the prior art, Marciniak (US4544023) and Jennings et al. (US4811570) does not teach the device as recited, in particular “...an indoor duct opening and an outdoor duct opening defined in the upper surface; an outdoor air vent defined in the exterior-facing surface; and an interior-facing opening; and a second module dimensioned to be operatively received within the interior-facing opening of the first module, comprising: a housing having at least an exterior-facing side, an upper side, and an interior-facing side; an indoor air outlet defined in the upper side of the housing and positioned to mate with the indoor duct opening; an outdoor air outlet defined in the upper side of the housing and positioned to mate with the outdoor duct; an indoor air inlet defined in the interior-facing side; and an outdoor air inlet defined in the exterior-facing side and positioned to mate with the outdoor air vent,” when added to the other features claimed in independent Claim 25.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763